Title: To Thomas Jefferson from Jacob van Staphorst, 13 January 1788
From: Staphorst, Jacob van
To: Jefferson, Thomas


Paris, 13 Jan. 1788. A letter from his brother states that there is hope of settling shortly with Fizeaux & Cie. to TJ’s satisfaction; no advice has been received from Mr. Adams; suggests that TJ write to both houses in accordance with conversation of yesterday. Mr. Ingraham’s vessel, the Amsterdam, which sailed from Philadelphia in December, arrived in the Texel, but letters had not been brought up when his brother wrote.
